DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0028687 to Karaki; in view of US 7,457,458 to Daniel et al.; further in view of WO 2016/051640 A1 to Arai (for the purpose of the current Office Action, reference is made to the provided Machine Translation of the Written Description).

	As per claim 1, Karaki teaches a display system comprising: 
a display device (Fig. 6, 10) comprising a first display region (Fig. 10, T1) and a second display region (Fig. 10, T2), each of the first display region and the second display region comprising a plurality of pixels (paragraph 12) and being supplied with an image signal (Fig. 6, image data U); 
a correction circuit (Fig. 9, 12), wherein the correction circuit is configured to correct the image signal for the pixel in a vicinity of a boundary between the first display region and the second display region (paragraph 117, “the transfer device 11 transfers the camera C along a boundary region SL3 to detect a density in a measurement region or between pixel elements at the boundaries between tiles”), in accordance with a difference between the image signal (paragraph 116, pixel data Y) and a signal corresponding to an image displayed on the display device (paragraph 110, “density is defined by including not only a color density of single color, but also a hue, saturation, and brightness from a color pixel point of view”, paragraphs 112 and 116, measured “density” C).
Karaki does not teach the correction circuit comprising a neural network, wherein the correction of the image signal is performed by the neural network, an arithmetic processing device configured to perform neural network learning and to supply a weight coefficient obtained by the learning to the correction circuit, wherein the learning is performed by updating the weight coefficient in accordance with a difference between the image signal and a signal corresponding to an image displayed on the display device.
Daniel et al. teach the correction circuit comprising a neural network (Fig. 2, neuronal net for correction), wherein the correction of the image signal is performed by the neural network (Fig. 2), an arithmetic processing device configured to perform neural network learning and to supply a weight coefficient obtained by the learning to the correction circuit (column 5, lines 4-19), wherein the learning is performed by updating the weight coefficient in accordance with a difference between the image signal and a signal corresponding to an image displayed on the display device (Fig. 1, column 3, lines 15-23, “an image recording device for generating digitized image data of an uncorrected reproduced image of the test image and connected to the inputs of the neuronal net for a time necessary to define the parameters of the neuronal net during the learning process”, in other words, the camera measures the displayed image and said measurements are used to modify the weights of the neural network so as to minimize a difference between the input image signal and the measured image signal).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, so that the correction circuit comprising a neural network, wherein the correction of the image signal is performed by the neural network, an arithmetic processing device configured to perform neural network learning and to supply a weight coefficient obtained by the learning to the correction circuit, wherein the learning is performed by updating the weight coefficient in accordance with a difference between the image signal and a signal corresponding to an image displayed on the display device, such as taught by Daniel et al., for the purpose of improving the uniformity of the displayed image. 
Karaki and Daniel et al. do not explicitly teach wherein the weight coefficient is updated until the difference is equal to or lower than a certain value.
Arai teaches wherein the weight coefficient is updated until the difference is equal to or lower than a certain value (page 4, paragraph 6, “The output of each output unit of the output layer is compared with the teacher data, and the value of the coupling weight is updated until the difference becomes equal to or less than a predetermined threshold, that is, until the machine learning converges”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Karaki and Daniel, so that the weight coefficient is updated until the difference is equal to or lower than a certain value, such as taught by Arai, for the purpose of calibrating the neural model.



As per claim 3, Karaki, Daniel and Arai et al. teach the display system according to claim 1, wherein each of the plurality of pixels comprises a transistor comprising amorphous silicon (Karaki, Figs. 3A-3B, paragraph 55) in a channel formation region (Karaki, Figs 3A-3B, TFT GD).

As per claim 5, Karaki, Daniel and Arai et al. teach an electronic device comprising the display system according to claim 1 (Karaki, paragraph 2).

As per claim 12, Karaki, Daniel and Arai et al. teach the display system according to claim 6, wherein the neural network is configured to correct the image signal for only pixels in the vicinity of the boundary between the first display region and the second display region (Karaki, Fig. 10, SL3/SL4 represent pixels in the boundary between display regions).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0028687 to Karaki; in view of US 7,457,458 to Daniel et al.; in view of WO 2016/051640 A1 to Arai; further in view of US 2016/0371316 to Okanohara et al.

As per claim 2, Karaki, Daniel and Arai et al. teach the display system according to claim 1.
Karaki, Daniel and Arai et al. do not teach wherein the neural network comprises an autoencoder, and wherein the autoencoder comprises a decoder and an encoder.
Okanohara et al. teach wherein the neural network comprises an autoencoder, and wherein the autoencoder comprises a decoder and an encoder (paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Karaki, Daniel and Arai et al., so that the neural network comprises an autoencoder, and wherein the autoencoder comprises a decoder and an encoder, such as taught by Okanohara et al., for the purpose of allowing the use of unlabeled training data.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0028687 to Karaki; in view of US 7,457,458 to Daniel et al.; in view of WO 2016/051640 A1 to Arai; further in view of US 2017/0131608 to Jin.

As per claim 4, Karaki, Daniel and Arai et al. teach the display system according to claim 1, wherein each of the plurality of pixels comprises a transistor (Karaki, Figs. 3A-3B).
Karaki, Daniel and Arai et al. do not teach wherein the transistor comprises a metal oxide in a channel formation region.
Jin teaches wherein the transistor comprises a metal oxide in a channel formation region (paragraph 47).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Karaki, Daniel and Arai et al., so that the transistor comprises a metal oxide in a channel formation region, such as taught by Jin, for the purpose of reducing power consumption.

Allowable Subject Matter

Claims 6-10 and 12 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694